Citation Nr: 1704449	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  06-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include arthritis and pes planus. 

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The issues on appeal were previously remanded by the Board in September 2010.

The procedural history of this case was discussed in the Board's September 2010 remand and is hereby incorporated by reference.

In March 2008, the Veteran testified at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In an August 2016 letter, the Board advised the Veteran that the VLJ from the March 2008 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  In September 2016, the Veteran's representative responded that the Veteran did not want a hearing with a new VLJ.

In a February 2016 rating decision, the RO granted service connection for a lumbar spine disorder and assigned a 10 percent rating.  The RO also granted service connection for a stomach disorder (gastroesophageal reflux disease) and assigned a 10 percent rating.  In a September 2016 Notice of Disagreement (NOD), the Veteran expressed disagreement with the ratings assigned for his lumbar spine and stomach disabilities.  The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the NOD by way of a September 2016 letter and informed the Veteran that he could select to have a Decision Review Officer review the case.  He was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for these issues is not warranted at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a bilateral foot disorder, to include arthritis and pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral neuropathy was not proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in May 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical records have been obtained.  Further, the Veteran was provided a VA examination in June 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2006 VA medical opinion and findings obtained in this case is adequate.  The VA nexus opinion considered all the pertinent evidence of record, and provided a complete rationale for the opinion stated. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Compensation Benefits Under 38 U.S.C.A. § 1151

The Veteran claims entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  Specifically, he maintains that he developed peripheral neuropathy as a result of medication he was taking in conjunction with chemotherapy for his colon cancer, which was first diagnosed by VA in 2005.

Compensation benefits are awarded under 38 U.S.C.A. § 1151 for a qualifying additional disability in the same manner as if the additional disability were service connected.  A disability is a qualifying additional disability if: (1) it was not the result of the veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. 
§ 3.361(c)(2).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Where an individual is awarded a judgment against the United States in a civil action brought pursuant to 28 U.S.C.A. § 1346(b) or enters into a settlement or compromise, then no benefits under 38 U.S.C.A. § 1151 shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise becomes final until the aggregate amount of benefits which would be paid but for this prohibition equals the total amount included in such judgment, settlement, or compromise.  38 U.S.C.A. § 1151(b)(1).  Additional law regarding the offset amount is specified at 38 U.S.C.A. § 1151(b)(2).

In its January 2009 decision, the Board denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the upper and lower extremities.  The decision discussed VA treatment records dated in 2005 and a July 2006 VA examination report and medical opinion.  That part of the Board's January 2009 decision is hereby incorporated by reference. 

The January 2009 Board decision also found that VA treatment records did not reveal any signed informed consent.  However, the Board noted that the Veteran was "described as alert and oriented.  He had seen several members of the treating team since admission and they had explained to him that the chemotherapy would be started soon.  He was instructed to inform the staff of any pain or discomfort, nausea or vomiting, fever or chills, or other difficulties.  He reportedly verbalized understanding and voiced his desire to comply."  As such, the Board found "that the records with regard to treatment and evaluation of the Veteran for his cancer by way of chemotherapy indicate that the Veteran was well aware of the risks of complications associated with the chemotherapy."  The Board noted that the Veteran voiced a desire to start the therapy. 

In the Joint Motion for Remand the parties agreed that "it is unclear from the Board's decision what evidence it relied on in concluding that Appellant's consent, was informed."  The Joint Motion for Remand further found that as the record did not contain evidence of the Veteran's consent form, it was unclear how the Board concluded that all potentially relevant records were obtained pursuant to the duty to assist.  Lastly, in the Joint Motion for Remand the parties agreed that the Board erred in not addressing the Veteran's testimony during his March 2008 hearing before the BVA that he did not recall signing a consent form and that his consent to chemotherapy was not informed.

Pursuant to the Board's September 2010 remand, the Veteran's consent form was obtained and associated with the record.  Specifically, the August 2005 form (titled Request for Administration of Anesthesia and or Performance of Operation and Other Procedures), was signed by the Veteran and indicated that he understood the nature of the proposed procedure, the risks involved, and the expected results.  The procedure was noted to include chemotherapy (Oxaliplatin).

Based on the foregoing, the Board finds that the weight of the evidence of record demonstrates that the Veteran's peripheral neuropathy was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment.  As noted by the July 2006 VA examiner, peripheral neuropathy was a well-known side effect of the medication Oxaliplatin, which occurred in 10 to 15 percent of those receiving the therapy.  The physician stated that upon review of the records, it seemed that his dose and frequency of treatment was monitored closely and given appropriately.  

In addition, the Board finds that there was no absence of informed consent or the occurrence of an event not reasonably foreseeable for the Veteran's disability claimed herein under the provisions of 38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. 
§ 3.361(d)(1)(ii),(2).  

In this regard, the Board has carefully considered the Veteran's representative's contentions in her October 2016 brief to the Board.  Specifically, she maintains that the Veteran was never informed of the possible side effects of his chemotherapy treatment, to include the development of peripheral neuropathy.  

The Board is aware of the Court's holding that the presumption of regularity may not be used to conclude that a physician has fully informed a veteran about a particular consequence of a particular medical procedure where the only evidence supporting the presumption is a generic consent form that was filled out properly.  McNair v. Shinseki, 25 Vet. App. 98, 104-107 (2011).  Nonetheless, a physician's failure to advise a veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  Id.  

Further, in Halcomb v. Shinseki, 23 Vet. App. 234 (2009), the Court held that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks.  The failure to specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb the veteran did not present any evidence, not even his own statement, that consent was not informed.

The facts of the instant case show that the informed consent form discussed the procedure involved (i.e., chemotherapy with the use of Oxaliplatin).  The Board acknowledges that the consent form appears to be generic in nature; however, it was signed by the Veteran and doctor before the procedure.  It also indicated that the Veteran understood the nature of the proposed procedure, the risks involved, and the expected results.  Further, the Board, as finder of fact, places greater weight on this contemporaneous evidence, than it does on statements uttered years later and in conjunction with a claim.  This is especially true since the Veteran's recollection of the events surrounding his treatment seem to be inconsistent with the evidence of record.  Specifically, during the March 2008 Board hearing, the Veteran testified under oath that he did not sign an authorization or consent form.  See Id at pg. 26.  However, as discussed above, the Veteran did, in fact, sign a consent form in August 2005, the same year he was diagnosed with colon cancer. 

Moreover, as addressed above, McNair indicates that, even if a reasonably foreseeable risk was not disclosed, it can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair at 102.  The Veteran's representative argues that a reasonable person would not have proceeded with the chemotherapy if he had been informed of the risk factor of developing peripheral neuropathy, "especially in light of the fact that the veteran's chemotherapy was cancelled in January 2006 because of his increased neuropathy."  See pg. 7 in October 2016 Brief from Veteran's representative.  

The Board finds the representative's argument unpersuasive.  The question is not whether a reasonable person would continue treatment after the first manifestation of a side effect, but rather, whether a reasonable person would initially participate in treatment despite being informed of the potential foreseeable risks involved.  In this case, the Board finds that a reasonable person, diagnosed with colon cancer, would begin chemotherapy despite the relatively low risk of developing peripheral neuropathy as a result of the treatment.  According to The American Cancer Society, colorectal cancer is the second leading cause of cancer-related deaths in men in the United States.  https://www.cancer.org/cancer/colon-rectal-cancer/about/key-statistics.html.  The Board finds that it is reasonable that a person facing a potentially deadly disease would proceed with chemotherapy despite the potential risk of developing peripheral neuropathy, a non-deadly disease.  Simply because the Veteran's treatment was terminated following increased peripheral neuropathy symptoms, does not, in and of itself, show that he would not have initially participated with chemotherapy.  Moreover, the fact that the treatment resulted in some negative side effects does not suggest that the Veteran was not informed of these risks beforehand.  In conclusion, and for the reasons addressed above, the Board finds that peripheral neuropathy of the upper and lower extremities was a reasonably foreseeable event.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for peripheral neuropathy of the upper and lower extremities is denied.


REMAND

The Veteran essentially maintains that he has a bilateral foot disorder, other than peripheral neuropathy, that is related to service.  

The record shows the Veteran was afforded a VA joints examination in October 2005.  During the evaluation, the Veteran reported that he had pain in both his feet ever since he went through basic training, although he could not recall a specific
injury to his feet.  Upon physical examination, the examiner stated there was no flat foot deformity noted.  X-ray studies of the feet showed very mild angulation at the first metatarsophalangeal joint, but otherwise the foot X-rays were normal.  The assessment was a normal bilateral foot examination.

Pursuant to the September 2010 remand directive, the Board requested that the AOJ afford the Veteran a VA examination of his feet to determine the nature and etiology of any bilateral foot disorder that may be present.  Specifically, the examiner was asked to offer an opinion as to whether the Veteran currently had a bilateral foot disorder, and if so, opine as to whether any currently diagnosed bilateral foot disorder had it onset during service or was in any way causally or etiologically related to service.

The Veteran was afforded a VA examination in May 2011.  During the evaluation, the Veteran reported that he had pain and numbness in his legs and feet since 2006, after his chemotherapy treatment for colon cancer.  The examiner diagnosed the Veteran with bilateral lower extremity peripheral neuropathy.  X-rays of the right foot revealed arthritis of the great toe IP joint.  It was then opined that he Veteran's bilateral foot disorder was related to his chemotherapy treatment.  In support of this opinion, the examiner indicated that the Veteran himself reported that the pain and numbness stated after his chemotherapy.  As such, the examiner stated that the Veteran's foot disorder was not related to service.  

In a November 2015 VA examination, the Veteran was diagnosed with bilateral pes planus.  He also reported that he had a history of bilateral foot pain for over 40 years.  The Veteran also indicated that he had flat feet his whole life and that the pain began while he was in service.  However, an opinion as to the etiology of the pes planus disorder was not provided. 

Regarding the Veteran's statements of having flat feet his whole life, the Board finds that the April 1969 Report of Medical Examination, conducted at service entrance, showed a normal clinical evaluation of the Veteran's feet.  Pes planus or any other foot disorder was not noted at service entrance.  The remaining medical evidence of record does not show that the Veteran had a foot disorder prior to service entrance.  As such, the presumption of soundness at service entrance attaches.  See 38 U.S.C.A. § 1111

The Board finds that a new VA examination is warranted to assist in determining whether the Veteran's bilateral foot disorder, now diagnosed as pes planus and/or arthritis, were incurred in service or are otherwise related to service.  None of the examinations discussed above provide an opinion regarding the etiology of the Veteran's foot disorders (other than peripheral neuropathy).  The Veteran has reported that he had pain in service and following service separation that is separate from his peripheral neuropathy.  In this regard, the October 2005 and November 2015 VA examination reports provide evidence that the Veteran may have had bilateral foot symptoms prior to his chemotherapy treatment in 2006.

In sum, the VA examinations obtained following the September 2010 remand fail to substantially comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for a new VA examination is warranted to clarify the etiology of the Veteran's foot disorders.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an examination of his feet to determine the etiology of his bilateral foot disorder, other than peripheral neuropathy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is asked to review the claims file and to respond to the following:

(a)  List all current diagnoses pertaining to the Veteran's feet (other than peripheral neuropathy).  NOTE:  The May 2011 VA examiner indicated that x-rays of the right foot revealed arthritis of the great toe IP joint.  The November 2015 VA examiner diagnosed bilateral pes planus.  

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disorder(s) was incurred in service or is otherwise related to service.  (NOTE:  The Board has found that the Veteran did not have a pre-existing foot disorder prior to service entrance).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


